Citation Nr: 1126476	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for eczema, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for chondromalacia patella, left knee, postoperative, currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected right knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to October 1999 and from January 2000 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in October 2009.

The October 2009 substantive appeal expressly limited the Veteran's appeal at that time to the issues addressed in this Board decision as listed on the first page; the Veteran did not perfect any other appeal pending at that time.


FINDINGS OF FACT

1.  For the period prior to July 23, 2009, the Veteran's service-connected skin disability was not manifested by involvement of at least 5 percent of the entire body or at least 5 percent of exposed areas affected; nor was it manifested by a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  For the period from July 23, 2009, the Veteran's service-connected skin disability was not manifested by involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; nor was it manifested by a requirement for systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.

3.  The Veteran's service-connected left knee disability is not manifested by ankylosis, not by recurrent subluxation or lateral instability, not by dislocated or symptomatic removed semiulnar cartilage, not by limitation of flexion to 45 degrees, not by limitation of extension to 10 degrees, not by impairment of the tibia or fibula, and not by genu recurvatum.

4.  The Veteran's service-connected right knee disability is not manifested by ankylosis, not by recurrent subluxation or lateral instability, not by dislocated or symptomatic removed semiulnar cartilage, not by limitation of flexion to 45 degrees, not by limitation of extension to 10 degrees, not by impairment of the tibia or fibula, and not by genu recurvatum.


CONCLUSIONS OF LAW

1.  For the period prior to July 23, 2009, the criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7806 (2010).

2.  For the period from July 23, 2009, the criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7806 (2010).

3.  The criteria for entitlement to increased disability ratings for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5099-5014 (2010).

4.  The criteria for entitlement to increased disability ratings for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5099-5014 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in September 2008.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the November 2008 RO rating decision giving rise to this appeal.  The VCAA notice in this case was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the VCAA letter referenced above addressed the Veteran's claims of entitlement to service connection for the disabilities addressed in this appeal, but not the specific claims of entitlement to increased initial ratings for those disabilities.  Since the issues currently on appeal, entitlement to increased initial ratings for eczema and disabilities of both knees, are downstream issues from the service connection claims granted in the November 2008 RO rating decision, additional VCAA notice is not required for these issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in September 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including those dated in October 2008.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking increased ratings for his service-connected eczema as well as his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection (as is the case with each issue currently on appeal), the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Eczema

The Veteran seeks assignment of increased disability ratings for his service-connected eczema for all periods since the assignment of the initial rating with the grant of service connection.  The Veteran has been assigned a noncompensable disability rating for eczema effective from September 15, 2008 (assigned in a November 2008 RO rating decision), and a 10 percent disability rating for eczema effective from July 23, 2009 (assigned in a May 2010 RO rating decision).

The Board notes in passing that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date (it was received in September 2008), those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  The Board thus focuses its attention upon the applicable rating criteria from prior to October 23, 2008.

The Veteran's eczema has been rated by the RO under the provisions of Diagnostic Code 7806.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more centimeters) in length.  Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).  Underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters).  Skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Veteran underwent an October 2008 VA examination to address matters including his claimed skin disability currently on appeal.  The October 2008 VA examination report shows a diagnosis of "Eczema, no functional limitation."  The report notes that the Veteran reported having experienced skin problems for the past 3 years, developing sores about once per year on his torso and legs and also periodically developing sores on his face during the year.  The symptoms were described as intermittent and not progressive.  The Veteran had been prescribed Eucerin, but it was not effective for him.  The Veteran described that in the past 12 months he had used only 'some over-the-counter lotion' on a daily basis to prevent recurrence.  The report notes that the Veteran described that the problem causes some local itching but no systematic symptoms.  There was no impairment of function.

Physical examination of the skin revealed a quarter size eczematous area on the right anterior shin.  There were a few old papules on the face.  There was no scarring or disfigurement.  The percentage of exposed areas affected was less than 1 percent.  The percentage of total body affected was less than 1 percent.  There were no suspicious lesions, ulcerations, or other abnormalities noted.  The examiner found that the Veteran had eczema that caused no functional limitation.

Significantly, the RO's May 2010 assignment of a 10 percent disability rating for eczema effective from July 2009 was based upon a July 2009 VA treatment record and a September 2009 VA treatment record.

The July 2009 VA dermatology outpatient treatment record shows that the Veteran reported for consultation regarding chronic itching and eczema on his anterior shins.  He was treated with clobetasol and reported that the cream helped tremendously and the rash was nearly completely clear, especially on the buttocks.  The Veteran reported darkened skin on his shins, but the main lesion was resolving.  The Veteran also reported having painful deep pimples on his cheeks that often reoccur, but this was not attributed to the eczema pathology currently on appeal.  Objective findings included few firm 1 cm dermal papules with central punctuate compatible with epidermoid cysts on right and left cheeks; scattered hyperpigmented papules on malar cheeks and chin compatible with acne; large hyperpigmented annular patch (no scale) on right anterior shin compatible with post-inflammatory hyperpigmentation; and a few coin-shaped hyperpigmented patches on right upper arm compatible with post-inflammatory hyperpigmentation.  The examiner diagnosed "lichen simplex chronicus  (nearly resolved)," "adult acne," and "epidermoid cysts."

The September 2009 VA dermatology outpatient treatment record describes the Veteran's diagnosis of lichen simplex chronicus in a manner which appears to have connected the pathology directly with the service-connected eczema on appeal and, significantly, describes that the Veteran has a "total involved body surface area of 10.5%, which includes the bilateral buttocks, right anterior shin, and right upper arm."  The report indicates that the disability was being managed with a good response to Clobetasol and Triamcinolone topical steroid creams.

Application of the appropriate rating criteria does not provide a basis for assigning any higher or additional disability ratings in this case for the Veteran's service-connected skin disability.  

For the period prior to July 23, 2009,  no evidence shows that the criteria for assignment of a compensable rating was warranted.  No evidence from that period indicates that the service-connected skin pathology involved at least 5 percent of the entire body or at least 5 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period (DC 7806).  The October 2008 VA examination report affirmatively indicated that the percentage of exposed areas affected was less than 1 percent, the percentage of total body affected was less than 1 percent, and pertinent systemic therapy was not required.

For the period from July 23, 2009, onward, no evidence shows that the criteria for assignment of a disability rating in excess of 10 percent is warranted.  No evidence from this period indicates that the service-connected skin pathology involves at least 20 percent of the entire body or at least 20 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during a 12-month period.  The evidence from this period specifies the amount of skin involvement as not meeting these criteria, and shows topical treatment without systemic therapy required for any qualifying duration.

No evidence from any period on appeal shows characteristics otherwise demonstrating disfigurement of the head, face, or neck (DC 7800), nor scars causing limitation of motion (DC 7801 or DC 7802), nor unstable scars (DC 7803), nor superficial scars painful on examination (DC 7804), nor any other manner of limitation of function of an affected part (DC 7805).

The probative evidence in this case does not show that the severity of the skin disability on appeal more nearly approximates any criteria for higher or additional disability ratings during any period in this case.  38 C.F.R. § 4.7.

In conclusion, a preponderance of the evidence is against assignment of any higher or additional disability ratings for the Veteran's service-connected skin disability on appeal in this case.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Knees

The Veteran's service-connected disabilities in both knees have been rated as analogous to osteomalacia under Diagnostic Code 5099-5014.  10 percent ratings have been assigned to each knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5014.

Diagnostic Code 5014 corresponds to osteomalacia, and is to be rated under Diagnostic Code 5003, pertaining to degenerative arthritis.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under Diagnostic Code 5010 for traumatic arthritis is permitted when a Veteran who is rated under Diagnostic Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  VAOPGCPREC 23-97 (1997).

Under Diagnostic Code 5258, a dislocated semiulnar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semiulnar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, and assigns a 40 percent evaluation for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.

The Veteran underwent a VA examination evaluating his knee disabilities in October 2008.

The October 2008 VA examination report shows that the Veteran reported chronic pain in the patella tendon of the left knee, and the report discusses the Veteran's history of left knee injury and surgery.  The Veteran complained of giving way of the left knee.  He did not wear a brace.  He denied any chronic swelling of the left knee and  denied any locking of the knee.  The Veteran described increased knee pain in bad weather, cold weather, or when he has to walk uphill.  The Veteran described that he was unsure how far he can walk, but stated that when he walks with his wife a little bit at the malls he needs to rest.

The October 2008 VA examination report also addresses the Veteran 's right knee and shows that the Veteran complained of anterior right knee pain and worsening knee pain when the knee is held flexed.  The Veteran described intermittent swelling of the knee but no giving way or locking.  The Veteran did not brace the right knee.

The Veteran did have increased limitations with repetitive use of both knees due to pain.  The Veteran did not have incapacitating flare-ups of knee pain.  The Veteran described that he was employed in construction and experiences "some knee ... pain while working."

Objective inspection of the left knee at the October 2008 VA examination revealed some tenderness over the patella tendon, but no effusion.  Active and passive range of motion was pain free from 0 to 140 degrees, full extension and flexion.  The left knee was stable to varus and valgus stress and the anterior drawer and Lachman's was negative.

Objective inspection of the right knee revealed no effusion.  Active and passive range of motion was pain free from 0 to 140 degrees, full extension and flexion.  There was tenderness of the patella with pressure or manipulation.  The right knee was stable to varus and valgus stress and the anterior drawer and Lachman's was negative.

The October 2008 VA examination report explains that repetitive motion testing of both knees was performed.  There was slight crepitus around the patella bilaterally.  The left knee produced some tenderness around the patella tendon with repetitive motion.  The right knee was pain free.  Significantly, there was "no loss of motion, weakness, fatigability or incoordination."  When the Veteran attempted to do a squat, he was able to squat 'halfway' before being impacted by pain and returning to a standing position.  The Board observes that this suggests an instance of being limited by pain to flexion of the knees to half of full normal flexion, or approximately 70 degrees.

The Board notes that evidence following the October 2008 VA examination does not otherwise demonstrate limitation of motion or function, nor any other symptoms or manner of impairment, to meet any criteria for assignment of higher disability ratings in this case.  The Board notes that an October 2009 VA outpatient treatment record addresses the Veteran's complaints of knee discomfort.  This report shows that the Veteran ambulated with normal cadence and without antalgia.  There was no erythmea, swelling, or tenderness about the knees.  Range of motion of both knees was -5 to 130 degrees.  There was minimal grind in the left knee with passive flexion and extension.  McMurray and pivot shift tests were negative and the knees were stable to stress testing in all planes.  With quad contraction in extension there was no retropatellar crepitation or discomfort.  The impression of diagnostic imaging was that both knees were normal in appearance.

Application of the appropriate rating criteria does not provide a basis for assigning any higher or additional disability ratings in this case for either knee.

Neither the Veteran nor the evidence of record suggests that the knee disabilities manifest in incapacitating exacerbations (DC 5003), and such was directly disclaimed in the October 2008 VA examination report.  Neither the Veteran nor the evidence of record suggests that either knee is ankylosed (DC 5256).  The evidence shows no instability of either knee (DC 5257).  The evidence consistently shows that the Veteran's knee disabilities have not manifested in frequent episodes of locking pain and effusion into the joint from dislocated semiulnar cartilage (DC 5258).  The evidence also shows no symptomatic removal of semiulnar cartilage (DC 5259).  The evidence also consistently shows flexion in both knees well beyond 45 degrees, even accounting for functional limitation due to pain or fatigability after repetitions (DC 5260).  The evidence consistently shows that extension is normal in both knees and not limited to the 10 degree position or beyond, even accounting for functional limitation due to pain or fatigability after repetitions (DC 5261).  There is otherwise no suggestion of impairment of the tibia and fibula (DC 5262) or involvement of genu recurvatum (DC 5263) involved with either knee disability.

Significantly, the probative evidence in this case does not show that the severity of the knee disabilities on appeal more nearly approximates any criteria for higher or additional disability ratings in this case.  38 C.F.R. § 4.7.

In conclusion, a preponderance of the evidence is against assignment of any higher or additional disability ratings for the Veteran's service-connected knee disabilities on appeal in this case.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, discomfort, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal; the Veteran's discussions with VA examiners documented in the evidence discussed above, which include discussion of the impact of his disabilities upon his employment activities, do not reflect that the Veteran believes that the disabilities on appeal have rendered him unemployable.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.



ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


